Motions for a hearing on issue of selective enforcement denied in accordance with the following memorandum: We have two separate motions. One is by John Hill for a remand directing Justice King to hold a hearing on selective enforcement. The other is by Charles Pernasilice to join in that motion. We grant Charles Pernasilice’s motion to join in John Hill’s application but deny the motion for a hearing on selective enforcement. The application to make the proceeding before Justice Mikol in People v Jomo, relating to selective enforcement, a part of their record on appeal from their judgments *1037of conviction should be addressed to the court in which they were convicted. Present—Marsh, P. J., Moule, Goldman, Del Vecchio and Witmer, JJ.